EXAMINER'S AMENDMENT

This action is in response to amendments received 09/02/2021. Claims 1-16 and 18-27 are pending, with claims 1, 16, 21, 23 and 24 currently amended, claims 25-27 newly added, and claim 17 cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Change claim 24 to:
24. (Currently amended) A non-transitory computer readable storage device storing instructions that, when executed by at least one processor of a computer device causes the at least one processor to: 
cause display by a display of the computer device, game elements in a game board comprising tiles having a background appearance, each game element supported by a respective tile and at least one of the game elements, when triggered, causing a first effect; 
detect, via a user interface of the computer device, user input when a user engages with one or more game elements in a move; 
determine when the user engages with at least one game element that this causes a first game element to be triggered which causes the first effect; 
in response to determining that the first game element associated with the first effect is triggered, 
determine a first characteristic of a game element associated with the triggering of the first game element, 
causing the triggering of the first game element which causes the first effect; and 
determine a first set of locations on the game board along the first direction, each location of the determined first set of locations associated with a displayed respective game element having a respective characteristic; and 
associate each location of the determined first set of locations with a game element having the determined first characteristic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715